Exhibit 10.1

 

CONFIDENTIAL RELEASE AND WAIVER OF CLAIMS (“Release”)

 

1.               Release of Claims.  In exchange for the benefits described in
Paragraph 2 below, I, Brian R. DiDonato, on behalf of myself and the undersigned
trust, hereby release and forever discharge Capmark Investments L.P.
(“Capmark”),  Capmark Financial Group Inc. (“Parent”) and Parent’s subsidiaries
and related entities and companies, any and all of their respective employee
benefit plans, fringe benefit plans or programs, and any and all of their
respective present and past officers, directors, shareholders, employees, agents
and representatives, and the successors and assigns of each (all of the
foregoing, collectively and together with Capmark and Parent, the “Capmark
Group”) from any and all manner of claims, suits, demands, actions, causes of
action, administrative claims, liability, claims for damages, class action
claims or other claims made on my behalf or on behalf of the undersigned trusts
whatsoever that I, my heirs, representatives, agents, successors, guardians,
trusts, trustees or assigns ever had, have now or may have, whether known or
unknown, that arise on or before the date of my execution of this Release
(collectively, the “Released Claims”).  The Released Claims include but are not
limited to any claims arising from or relating to my recruitment or hiring by,
or my employment with, Capmark and/or any entity within the Capmark Group, any
contingent or otherwise discretionary compensation awards or payments of any
kind whatsoever, any  Parent common stock (“Common Stock”) or options to
purchase Common Stock issued to me, transferred to the undersigned trust, and/or
repurchased by Parent in connection with the payment described in Paragraph 2,
any provisions of my Amended and Restated Management Stockholder’s Agreements
and Stock Option Agreements with Parent, any pending applications for employment
with Capmark and/or any entity within the Capmark Group, or my separation of
employment from Capmark and/or any entity within the Capmark Group including,
but not limited to: (i) any claim (including any claim with respect to taxes of
any kind) arising under the Employee Retirement Income Security Act of 1974,
Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., the Pennsylvania
Human Relations Act, 43 P.S. § 951 et seq., the Americans with Disabilities Act,
42 U.S.C. § 12101, et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601
et seq., the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et
seq., any other federal, state or local law, or any law of any jurisdiction
outside of the United States as applicable, (ii) breach of contract claims,
(iii) defamation, wrongful discharge, emotional distress or any other tort
claim, (iv) any common law claim, and (v) any claim for attorneys’ fees and
costs, arising in law or equity.  In addition, to the extent applicable, I
expressly waive and release all rights under California Civil Code section 1542
which states (language in parentheses added):

 

A general release does not extend to claims which the creditor (e.g., employee)
does not know or suspect to exist in his or her favor at the time of executing
the release, which, if known by him or her, must have materially affected his
settlement with the debtor (e.g., the employer).

 

Without limiting or modifying my release and waiver of the Released Claims as
set forth herein, the Released Claims do not include any right, claim or remedy
arising after the date on which I sign this Release nor does this Release
prevent me from participating,

 

1

--------------------------------------------------------------------------------


 

cooperating, initiating or assisting in an investigation or proceeding conducted
within the Capmark Group or by any government agency, oversight board,
commission or other regulatory or investigative body; provided, however, with
respect to any such investigation or proceeding or related charges, I hereby
waive and release all claims for any recovery of monetary damages and any other
form of personal relief attributable to events or omissions occurring on or
before the date on which I sign this Release.

 

2.               Release Consideration.  In consideration for my execution of
this Release, Parent agrees to make a lump sum payment to me in the total gross
amount of $3,822,000, less all applicable federal, state and local taxes, if
applicable, and benefit withholdings, for the repurchase of my Common Stock
(held individually or in trust) upon the terms and subject to the conditions of
Parent’s letter to me dated May 13, 2008 (“Parent’s Letter”). I acknowledge that
in the absence of my execution of this Release, I would not be entitled to the
benefits described in this Paragraph 2.  I acknowledge further that such
benefits are adequate and satisfactory consideration to me.  Parent agrees to
make the payment referenced in this Paragraph in accordance with the terms of
Parent’s Letter, provided there has been no revocation of this Release within
the revocation period set forth in Paragraph 16 below.

 

3.               Participation in Incentive Vehicles.   (a)   I acknowledge and
agree that I have been granted certain membership interests in Capmark UK Realty
Fund Incentive Vehicle, LLC, a Delaware limited liability company (the “UK
Incentive Vehicle”), including specifically: as a Class B Member, a 3.826%
carried interest allocation to me (the “UK Carried Interest Percentage”).

 

(b)                     I further understand and agree that, in accordance with
the Limited Liability Company Agreement of the UK Incentive Vehicle, the entire
amount of my UK Carried Interest Percentage is unvested and therefore the entire
portion of my Carried Interest Percentage was forfeited to Capmark Structured
Fund Carried Interest, L.P (the “Acquirer”) as of the Separation Date (defined
below).

 

(c)                      I acknowledge and agree that I have purchased and have
been granted certain partnership interests in Capmark Structured Real Estate
Fund Incentive Vehicle, L.P., a Delaware limited partnership (the
“Partnership”), including specifically: (i) as a Class A Limited Partner, an
employee capital commitment to the Partnership of One Million Dollars
($1,000,000) (the “Capital Commitment Interest”), and (ii) as a Class B Limited
Partner,  a 4.459% carried interest allocation to me (the “Debt Fund Carried
Interest Percentage”).

 

(d)                     If Capmark Group is willing to offer to purchase my
Capital Commitment Interest, Capmark Group will send an Agreement of Assignment
and Assumption of Limited Partnership Interest (the “Assignment Agreement”) to
me for my consideration.  The purchase price shall be an amount in cash equal to
the fair value of my Capital Commitment Interest as of the end of the most
recent calendar quarter as determined by Capmark in its sole discretion.

 

2

--------------------------------------------------------------------------------


 

(e)                      I understand that Capmark Group, in accordance with its
rights pursuant to the Limited Partnership Agreement of the Partnership (the
“Partnership Agreement”), has elected to acquire the vested portion of my Debt
Fund Carried Interest Percentage for the cash equivalent of its fair value. 
Capmark has determined that the current fair value of the vested portion of my
Debt Fund Carried Interest Percentage is One Dollar ($1.00), and a check in such
amount payable to me will be delivered to me within thirty (30) days of the date
of this Release.

 

(f)                        I further understand and agree that, pursuant to the
Partnership Agreement, the unvested portion of my Debt Fund Carried Interest
Percentage was forfeited to the Acquirer as of the Separation Date (defined
below).

 

4.               Future Payments and Benefits.  I agree and understand that
Capmark does not have and will not have any obligation to provide me at any time
in the future with any payment or benefit other than those set forth in
Paragraph 2, including but not limited to any bonus, commission or other equity
repurchase payment, except for any vested benefit to which I may be entitled
pursuant to the terms of the Capmark Group’s employee benefit plans.

 

5.               Non-disparagement.  I agree that I will not make any
disparaging comment, orally or in writing, about any entity within the Capmark
Group, or any shareholder, former or current employee, consultant, advisor,
director, service or product of any entity within the Capmark Group.  I agree
and acknowledge that I will cooperate in the future with Capmark regarding
questions that may arise regarding my duties at Capmark (or any other entity
within the Capmark Group) while I was an employee.

 

6.               End of Employment.  I agree that my last day of employment by
Capmark was March 31, 2008 (the “Separation Date”) and that Capmark (and any
other entity within the Capmark Group) has no obligation to re-employ or hire me
in the future.

 

7.               Resignation.   I hereby tender my resignation, effective as of
the Separation Date, from all positions as an, employee, officer, director and
any other appointment or designation (including but not limited to that of
authorized signer) of or by any and all entities within the Capmark Group.

 

8.               Assignment.  To the extent, if any, that I have rights in any
invention, improvement, discovery, process, program, product or system developed
by me during my employment with Capmark, I hereby irrevocably transfer, assign
and convey such rights to Capmark and agree that Capmark shall be and remain the
sole and exclusive owner of all right, title and interest in and to any such
invention, improvement, discovery, process, program, product or system,
including, but not limited to, all patent, copyright, trade secret and other
proprietary rights therein that may be secured in any place under laws now or
hereinafter in effect.

 

9.               Non-disclosure.  I agree and acknowledge that during the course
of my employment with Capmark, I had access and was privy to information,
documents and other materials relating to the business of and entities within
the Capmark Group that are confidential and/or proprietary to entities within
the Capmark Group or which constitute or contain

 

3

--------------------------------------------------------------------------------


 

 

the trade secrets of entities within the Capmark Group (collectively
“Confidential Information”), the disclosure of which could cause irreparable
harm to entities within the Capmark Group.  Examples of Confidential Information
include, but are not limited to, borrower contact lists, source code, client
information, and any deal-specific information.  I agree not to discuss or
disclose to any person or entity or use any of the Confidential Information
without prior and specific written permission from Parent’s Executive Vice
President & Chief Administrative Officer or General Counsel.  I further agree
that I have returned to Capmark all company property, including all Confidential
Information, in my possession.

 

 

10.

Non-Solicitation.  I acknowledge and agree to remain bound by all of my
covenants and obligations against soliciting or offering employment to any
person employed by Capmark or any entity within the Capmark Group as set forth
in each of my Amended and Restated Management Stockholder’s Agreements with
Parent, respectively dated March 23, 2006 and June 1, 2007.  Such covenants and
obligations remain unchanged and survive the effective date of this Release in
accordance with their terms.

 

 

11.

Successors and Assigns.  Capmark’s rights under this Release shall inure to the
benefit of and shall be binding upon the successors and assigns of Capmark.  I
shall not be entitled to assign any of my rights or obligations under this
Release.

 

 

12.

No Admission.  Nothing about the existence of this Release or any of its
provisions shall be considered any type of admission of any wrongdoing,
liability, fault or violation of law attributable to me or the Capmark Group.

 

 

13.

Confidentiality.  I understand and agree that I have not and will not reveal,
disclose or discuss in any fashion the contents or terms of this Release, except
to immediate family members, tax advisors, legal counsel or as required by law,
or to enforce this Release without prior express written consent of the
Executive Vice President & Chief Administrative Officer of Parent or its General
Counsel.  I understand that Capmark will keep this Release confidential, with
the exception of those people who have a legitimate business reason to know.  I
understand further that if Capmark receives inquiries from prospective employers
or other third parties regarding my employment with Capmark, it will disclose
only the dates of my employment and final job title.  I agree to direct such
inquires to Parent’s Human Resources Department.

 

 

14.

Governing Law.  This Release is made and entered into in the accordance with the
laws of the Commonwealth of Pennsylvania and shall in all respects be
interpreted, enforced and governed under the laws of Pennsylvania.

 

 

15.

Entire Agreement.  Except as set forth in Paragraph 10, this Release contains
the entire agreement of the parties with respect to the subject matter hereof
and merges all prior negotiations, agreements and understandings, if any.  No
modification, release, discharge or waiver of any provision of this Release
shall be of any force or effect unless made in writing and signed by me and
Parent’s Executive Vice President & Chief Administrative Officer or General
Counsel and specifically identified as a modification, release or discharge of
this Release.  If any term, clause or provision of this Release shall for any

 

4

--------------------------------------------------------------------------------


 

reason be adjudged invalid, unenforceable or void, the same shall not impair or
invalidate any of the other provisions of this Release, all of which shall be
performed in accordance with their respective terms.

 

16.  Acknowledgments.  By signing this Release, I acknowledge and agree that:

 

a.                                       I have carefully read and understood
all of the provisions and terms of this Release;

 

b.                                      I have signed this Release knowingly and
voluntarily;

 

c.                                       Capmark advises me to consult with
counsel prior to signing this release;

 

d.                                      Capmark has provided me twenty one (21)
calendar days from my receipt of this Release to consider its terms (the
“Consideration Period”), and the parties further agree that changes, if any,
whether material or not, will not restart the Consideration Period;

 

e.                                       Capmark’s offer to enter into this
Release shall automatically expire at the end of the Consideration Period
without further action by any party if I have not signed and returned this
Release to Capmark prior to the date thereof, unless Capmark agrees otherwise in
writing signed by either the Executive Vice President & Chief Administrative
Officer or the General Counsel of Parent;

 

f.                                         For the period of seven (7) calendar
days after I sign this Release, I may revoke it by providing written notice of
revocation to Capmark by hand-delivery, facsimile or e-mail transmission (and
retaining proof of successful transmission).  If I revoke this Release, any
letter or other written notice of revocation shall be delivered, or transmitted
by facsimile or by email, no later than seven (7) calendar days after my
execution of this Release, with arrangements for the letter or other written
notice of revocation to be received by the Capmark Group no later than eight
(8) calendar days after my execution hereof using the following contact
information:

 

Capmark Financial Group Inc.

411 Borel Avenue

San Mateo, California  94402

Attention: Executive Vice President & Chief Administrative Officer

Linda.Pickles@capmark.com

Facsimile: 650-348-3945

 

Because of this seven (7) calendar-day revocation period, this Release will not
become effective or enforceable until the eighth (8th) calendar day after the
date on which I sign it, provided that I have previously given my signed Release
to Capmark, and I have not revoked it; and

 

5

--------------------------------------------------------------------------------


 

g.                                      In signing this Release, I have not
relied on any representations or statements, whether oral or written, other than
the express language contained herein.

 

I HAVE CAREFULLY READ THIS ENTIRE RELEASE.  I UNDERSTAND THAT BY SIGNING THIS
RELEASE, I AM WAIVING ALL CLAIMS AGAINST ANY AND ALL ENTITIES WITHIN THE CAPMARK
GROUP RELATING TO MY EMPLOYMENT WITH CAPMARK AND THE SEPARATION OF MY EMPLOYMENT
WITH CAPMARK AND/OR ANY ENTITY WITHIN THE CAPMARK GROUP.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, I have executed
the foregoing Release as of May 14, 2008.

 

 


/S/ BRIAN R. DIDONATO


 

Brian R. DiDonato, individually

 

 

 

/s/ Neil P. Casey

 

Witness            (Signature)

 

 

 

Neil P. Casey

 

Witness Name

 

 

 

 

 


/S/ BRIAN R. DIDONATO


 

Brian R. DiDonato, as Settlor and Trustee

 

of the Agreement of Trust dated September 7, 2007

 

(as amended)

 

 

 

/s/ Neil P. Casey

 

Witness            (Signature)

 

 

 

Neil P. Casey

 

Witness Name

 

 

 

 

 

FOR AND ON BEHALF OF

 

CAPMARK FINANCIAL GROUP INC. AND

 

CAPMARK INVESTMENTS L.P.:

 

 

 

/s/ Linda Pickles

 

Linda Pickles

 

Executive Vice President & Chief Administrative Officer

 

 

6

--------------------------------------------------------------------------------